Citation Nr: 0929964	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-06 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for birth 
defects of a child born to a Vietnam Veteran.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1966 until January 
1969.  The appellant claims as the Veteran's natural 
daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.


FINDING OF FACT

The appellant has no manifestation of spina bifida.


CONCLUSION OF LAW

There is no legal entitlement to benefits for the Veteran's 
daughter for birth defects claimed to have been the result of 
herbicide exposure. 38 U.S.C.A. § 1805, (West 2002); 38 
C.F.R. § 3.814 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and the claimant in developing an appeal.

Based on the foregoing, adequate notice was provided to the 
claimant prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the claimant in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  In this case the appellant's father's service 
was verified and private medical reports have been associated 
with the record.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, the Board 
has considered the record and determined that a VA 
examination is not warranted.  Here the record establishes 
that the Veteran had service, the appellant's relationship to 
the Veteran and the nature of the child's disability.  
Because the diagnoses in the record are not of doubt, the 
record is adequate and a VA examination is not needed

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The appellant is claiming entitlement to a monthly allowance, 
as the daughter of a Vietnam Veteran.  In essence, it is 
asserted that she has an Arnold-Chiari malformation that is 
related to spina bifida.

VA shall pay a monthly allowance, based upon the level of 
disability, to any child of a Vietnam Veteran for any 
disability resulting from spina bifida suffered by such 
child.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  The 
term "spina bifida" applies with respect to all forms and 
manifestations of spina bifida except spina bifida occulta.  
38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).

In the present case MRI imaging, in July 2000, revealed that 
the appellant had an abnormal protrusion of the cerebellar 
tonsilis below the ring of her C1 vertebra, greater than 1 cm 
below the line connecting the opisthion and the basion.  The 
MRI also showed an abnormal increased T2 signal within the 
central canal region of the lower cervical and upper thoracic 
spine from approximately C4 downwards.  She had normal 
retropharyngeal soft tissue and normal posterior interspinous 
soft tissue.  Based on these findings, the appellant was 
diagnosed with a Chiari type 1 malformation with associated 
syringomyelia of the lower cervical and upper thoracic spine.  
This diagnosis was confirmed in August 2001, and in September 
2003 she was diagnosed with an Arnold-Chiari malformation.

In February 2006 an MRI indicated a small posterior 
osteophyte causing minimal effaccment of the thecal sac at 
the T3-4 level with no significant spinal cord compression.  
The appellant had a small punctuate syrinx seen on axial T2-
weighted images.

In March 2006, the appellant contended that Arnold-Chiari 
malformation is commonly liked to spina bifida and that she 
has been experiencing headaches since childhood which she 
attributes to her Arnold-Chiari malformation.

In considering the evidence detailed above, the Board notes 
that no competent evidence of record indicates that the 
appellant has spina bifida or any manifestation thereof.  As 
headaches are capable of lay observation, the appellant is 
certainly competent to offer evidence that she has been 
experiencing such symptomatology since childhood. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  The Board finds, however, 
that the question of whether a symptom is attributable to 
spina bifida is a complex medical issue that is beyond the 
realm of a layperson's competence. See Jandreau, supra.  
Similarly, the question of whether the appellant's Arnold-
Chiari malformation is a manifestation of spina bifida is 
also beyond the competence of a layperson.  Hence, while the 
appellant may attribute her headaches and Arnold-Chiari 
malformation to an undiagnosed spina bifida disorder, because 
she does not have the requisite medical training to provide a 
competent opinion and her assertions are of no probative 
value.

The Board further notes that in all the medical evidence, 
which includes four MRIs, at no time has spina bifida been 
identified by the interpreting physician.  This silence 
weights heavily against the appellant's claim and as there is 
no support for a grant of benefits under 38 U.S.C.A. § 1805 
for spina bifida, the claim must be denied.  

In reaching this determination, the Board has specifically 
considered the case of Jones v. Principi, 16 Vet. App. 
219 (2002).  However, in this case, unlike Jones, no medical 
professional has determined that the diagnosed defects fit 
with the umbrella of "all forms and manifestations of spina 
bifida except spina bifida occulta."  Hence, even under the 
broadest reading of the evidence, neither the appellant's 
Arnold-Chiari malformation nor syringomyelia may be 
considered a form or manifestation of spina bifida.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

The appeal is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


